Case 0:19-cr-60056-RAR Document 154 Entered on FLSD Docket 02/21/2020 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-60056-CR-RUIZ


  UNITED STATES OF AMERICA

  vs.

  BRANDON MICHAEL FLEURY,

                    Defendant.
  _______________________________/


  GOVERNMENT’S RESPONSE TO DEFENDANT’S OBJECTIONS TO PRESENTENCE
                      INVESTIGATION REPORT

         The United States of America, by and through the undersigned Assistant United States

  Attorney, hereby submits its response to defendant Brandon Michael Fleury’s objections to the

  Presentence Investigation Report (DE 148).

         I.      Offense Level Computation

         Pursuant to United States Sentencing Guidelines (USSG) §3A1.1(b), a defendant who

  “knew or should have known that a victim of the offense was a vulnerable victim, increase by 2

  levels.” The application notes define “vulnerable victim” as a person “who is a victim of the

  offense of conviction and any conduct for which the defendant is accountable under §1B1.3

  (Relevant Conduct)” and “who is unusually vulnerable due to age, physical or mental condition,

  or who is otherwise particularly susceptible to the criminal conduct” (§3A1.1 App. N. 2) (emphasis

  added). Contrary to Fleury’s contention, the enhancement applies.




                                                  1
Case 0:19-cr-60056-RAR Document 154 Entered on FLSD Docket 02/21/2020 Page 2 of 5



         It is difficult to fathom a scenario in which the facts of this case do not meet the threshold

  set forth under §3A1.1. Less than a year after the massacre that took place at the Marjorie

  Stoneman Douglas High School, Fleury mercilessly attacked the family and friends of those who

  lost loved ones at the hands of Nikolas Cruz (“the victims”). Prior to executing this attack, Fleury

  stalked the victims online, saved photographs of them on his tablet devices, and took screenshots

  of social media postings in which the victims discussed their sorrow. Fleury knew that the victims

  were in pain. Rather than showing compassion, he bombarded them with messages bearing the

  image and name of Cruz so that Cruz’s image constantly popped up on their devices. The messages

  themselves referenced the AR-15 assault rifle and the manner in which Cruz killed their loved

  ones. When considering this in conjunction with Fleury’s admission that the power, dominance,

  and control that serial killers and mass murderers exhibited towards their victims is what sexually

  aroused him, Fleury clearly knew of the victims’ vulnerabilities and sought to exploit it for his

  own pleasure.

         Any contention that Fleury lacked knowledge that the victims were vulnerable is meritless.

  Frankly, this was the same argument that Fleury raised at trial, which the jury rejected.

  Nevertheless, Fleury seeks to support his argument by calling Dr. Lynda Geller on his behalf at

  sentencing. To date, the government has not received a copy of Dr. Geller’s report, curriculum

  vitae, or any notes/transcripts/related documents associated with her alleged examination of

  Fleury. It is uncertain what Dr. Geller – who will be Fleury’s third expert witness in less than a

  year – will say but the government will address this further at the time of sentencing.

         This Court should deny Fleury’s objections to the two-level enhancement under §3A1.1.




                                                   2
Case 0:19-cr-60056-RAR Document 154 Entered on FLSD Docket 02/21/2020 Page 3 of 5



         II.     Objections to Paragraphs 3, 4, 8, 23, 24, 26, 35, 36, 40, 41, 42, 43

         Although none of these objections will affect the guideline calculation, the United States

  responds in the following manner:

         Paragraph 3 – The United States does not object at this time; however, it will attempt to

  follow-up with pretrial services in California regarding this statement.

         Paragraphs 4, 8, 23, 24, 26, 35, 36, 40, 41 – This Court should deny Fleury’s attempts to

  remove the words “harassing,” “intimidating,” and “threatening” – or variations of these words –

  from his offense conduct. A jury considered all of the evidence presented at trial and found these

  words correctly applied to Fleury’s conduct. These statements are not “improper conclusory

  statements.”

         Paragraph 41 – In addition to the information conveyed in the previous paragraph, the fact

  that “Fleury did not show remorse for posting the comments” is a correct statement of the evidence

  and supported by the examinations conducted by multiple medical professionals. Thus, this Court

  should deny that objection as well.

         Paragraph 42 – The United States has no objection to the removal of the first sentence;

  however, it objects to the removal of the rest of the paragraph. This Court should deny Fleury’s

  attempt to remove any reference to his admission that he is sexually aroused by the aggression

  exhibited by killers and has masturbated to photographs of Ted Bundy, Nikolas Cruz, Aileen

  Wuornos, and Dylan Klebold and Eric Harris (Columbine shooters). This information is necessary

  to understand Fleury and his motivation behind the criminal conduct at hand. The United States

  intends to elaborate on this further at the time of sentencing. For now, this Court should deny the

  objection.


                                                   3
Case 0:19-cr-60056-RAR Document 154 Entered on FLSD Docket 02/21/2020 Page 4 of 5



         III.    Objections to Paragraphs 117 and 132

         In paragraph 117, the advisory guideline range should remain 57 to 71 months.

         In Paragraph 132, the fact that the probation officer did not identify any factors that would

  warrant a departure and/or variance is the officer’s opinion. In accordance to 18 U.S.C. § 3553(a),

  this Court has the statutory authority to consider a broad range of factors in fashioning the

  appropriate sentence. Nothing in this paragraph constrains this Court’s authority under § 3553(a).

  While Fleury will be seeking a downward departure/variance, the government intends to seek an

  upward variance. This will allow the Court to have all the necessary information before it prior to

  imposing judgment. Thus, no change should be made to this paragraph.

         WHEREFORE, for the reasons stated above, this Court should adopt the United States’

  response to Fleury’s objections to the presentence investigation report.

                                               Respectfully submitted,

                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY

                                               By: /s Ajay J. Alexander
                                               AJAY J. ALEXANDER
                                               Assistant United States Attorney
                                               Court ID No. A5502506
                                               500 E. Broward Blvd., Suite 700
                                               Ft. Lauderdale, Florida 33394
                                               (954) 660-5778 (telephone)
                                               (786) 385-4604
                                               Ajay.Alexander@usdoj.gov




                                                   4
Case 0:19-cr-60056-RAR Document 154 Entered on FLSD Docket 02/21/2020 Page 5 of 5




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on February 21, 2020, the undersigned electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF.


                                                         s/ Ajay J. Alexander
                                                         AJAY J. ALEXANDER
                                                         Assistant United States Attorney




                                              5
